DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/7/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over XIONG et al. (CN104075194A), and further in view of LU (CN 104449118A).
Regarding claims 1 & 10, Xiong et al. disclose a backlight module (see Abstract; Figs 1-4; see English translation) comprising a surface light source (LED 2) and a flexible circuit substrate (FPC 1), wherein the flexible circuit substrate comprises a flexible substrate (11) and a first and second pad disposed on the flexible substrate (soldering region 122, includes plurality of pads), 
But Xiong et al. fail to disclose that the reflecting film is made of mineral oil only teaches white reflecting film. 
However, in the field of reflective coatings, LU teaches that white mineral oil is an environment-friendly reflecting coating (see English Abstract).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use white mineral oil as the reflecting film, in the device of Xiong et al. so as to protect environment.
Regarding claims 2 & 11, Xoing et al. disclose that the flexible circuit substrate (FPC 1) further comprises a front copper trace disposed on another side surface of the flexible substrate, wherein the front copper trace is connected to the LED chip, however, silent about a back copper trace disposed on one side surface of the flexible substrate however, it would have been obvious to one to have some back traces continued to the side surface of the flexible substrate for connecting the wiring with drive elements of the LED.

Regarding claims 5 & 14, though Xiong et al. do not explicitly disclose that the first pad comprises a positive electrode, the second pad comprises a negative electrode, the LED chip is connected to the positive electrode through the first overlapping region, and the LED chip is connected to the second overlapping region through the negative electrode, it is inherent since LED chips are attached to pads in this way, so as to get power. 
 Regarding claims 6 & 15, Xiong et al. disclose that the window opening region extends from a boundary of the non-overlapping region to two sides or a periphery of the window opening region to form the window opening region exposing at least the first overlapping region and the second overlapping region, and areas of the window opening region corresponding to the first pad and the second pad at two sides of the non-overlapping region are same (FIG 1). 
Allowable Subject Matter
Claims 7-9 are allowed over the prior art of record.
Claims 4 & 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 7, the prior art of record neither shows nor suggests a method of manufacturing a backlight module comprising all the steps set forth in claim 9, particularly comprising the step of a step S20 of forming a mineral oil layer on the flexible substrate and performing a thinning treatment to the mineral oil layer in the intermediate region, such that the mineral oil layer in the intermediate region forms a height difference with the mineral oil layer in a remaining region, along with other cited steps.
Same reasons for dependent claims 4 & 13.

			     Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Karabi Guharay/
Primary Examiner, Art Unit 2875